Spain, J.
(dissenting). Respectfully, we must dissent as we cannot agree that Supreme Court abused its discretion in rejecting plaintiffs’ motion for leave to amend the complaint to add a breach of contract cause of action.
To sustain the proposed amendment, it was incumbent upon plaintiffs to allege that defendant Peter J. Oliva made “an express special promise to effect a cure or to accomplish some definite result” (Mitchell v Spataro, 89 AD2d 599 [1982]; see Pagan v Quinn, 51 AD3d 1299, 1301 [2008]; Dobisky v Rand, 248 AD2d 903, 905 [1998]), as opposed to a physician’s expression of his or her intention to “undertake only to render his [or her] best judgment and skill” in an attempt to produce a patient’s desired results (Robins v Finestone, 308 NY 543, 546 [1955]). Oliva’s alleged failure to do the latter is the foundation of plaintiffs’ malpractice claim. We find insufficient evidence of the former to support a breach of contract claim and, accordingly, we would affirm.
With regard to the dissatisfaction that plaintiff Amy Duquette (hereinafter plaintiff) has with the size and appearance of her breasts following the procedure, the record is devoid of any evidence that any precise result was guaranteed that would convert this seemingly viable malpractice claim into a cause of action for a breach of contract. Oliva’s acknowledgment that a goal of the surgery was to make plaintiff a D cup does not amount to a promise to produce that result. Likewise, plaintiffs testimony that Oliva “recommended” using a smooth implant, but instead used a textured implant without plaintiffs consent, is insufficient evidence that an express special promise was made to use a smooth implant, regardless of any circumstances that might arise during the surgery. Given the dearth of evidence of any express special promise, we cannot ascribe to the conclusion that Supreme Court abused its discretion in concluding that no sustainable basis exists for amending the complaint to include a breach of contract claim (see Pagan v Quinn, 51 AD3d at 1300-1301).
*730Cardona, EJ., concurs. Ordered that the order is reversed, on the law, with costs, and motion granted.